        Case 2:19-cv-00039-TBM-MTP Document 93 Filed 09/03/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

ALLEN MONTEZ RUSSELL                                                                  PLAINTIFF

v.                                                 CIVIL ACTION NO. 2:19-cv-39-TBM-MTP

MATTHEW STRICKLAND,
ERICK HERRIN, HEATH
ROBINSON, LT. DALE BOUNDS,
SERGEANT NEAL ROCKHOLD,
OFFICER ZACHARY ROBINSON,
and DETECTIVE CHADRA DANIELS                                                      DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATIONS

       This matter is before the Court on submission of the Reports and Recommendations [90] and

[92] entered by United States Magistrate Judge Michael T. Parker on April 1, 2021, and April 15,

2021. After considering the record, the Plaintiff’s testimony at the omnibus hearing, and the

applicable law, Judge Parker recommends that the Plaintiff’s claims be dismissed. Specifically, Judge

Parker recommends that the Plaintiff’s false-arrest claim against Defendant Chadra Daniels be

dismissed without prejudice as to the Plaintiff’s ability to bring a § 1983 action upon final resolution

of his criminal case. See [90]; see also Johnson v. McElveen, 101 F.3d 423 (5th Cir. 1996); Graham v.

Starks, No. 4:14-cv-15-DMB, 2014 WL 1091180 (N.D. Miss. Mar. 19, 2014) (finding that a dismissal

without prejudice was a more efficient use of resources under the circumstances of the case). Judge

Parker also recommends that the Plaintiff’s illegal search and seizure claims be dismissed with

prejudice to their being asserted again until the conditions set forth in Heck v. Humphrey, 512 U.S.

447, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994) are met. See [92]; see also Hall v. Lorenz, 48 F. App’x

481 (5th Cir. 2002); Fraise v. Krantz, No. 1:08-cv-1390-HSO, 2010 WL 4639076 (S.D. Miss. Nov. 8,
        Case 2:19-cv-00039-TBM-MTP Document 93 Filed 09/03/21 Page 2 of 2



2010). The Plaintiff has not filed an objection to either of the Report and Recommendations, and the

time for filing objections has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App’x 879, 881 (5th Cir. 2010) (citing Douglas v. United Serv. Auto

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc); 28 U.S.C. § 636(b)(1)). Having considered

Judge Parker’s Report and Recommendations, the Court finds neither is clearly erroneous nor

contrary to law. FED. R. CIV. P. 72(b).

       IT IS THEREFORE ORDERED AND ADJUDGED that the Reports and Recommendations

[90] and [92] entered by United States Magistrate Judge Michael T. Parker on April 1, 2021, and April

15, 2021, are ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Plaintiff’s claim against Defendant

Chadra Daniels is DISMISSED without prejudice to the Plaintiff’s ability to bring a § 1983 action

upon final resolution of his criminal case.

       IT IS FURTHER ORDERED AND ADJUDGED the Plaintiff’s illegal search and seizure

claims against Defendants Erick Herrin, Heath Robinson, Dale Bounds, Neal Rockhold, Matthew

Strickland, and Zachary Robinson are DISMISSED with prejudice to their being asserted again until

the conditions set forth in Heck v. Humphrey, 512 U.S. 447, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994)

are met.

       THIS, the 3rd day of September, 2021.

                                                     _____________________________
                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE

                                                 2
